           Case 2:20-cv-01995-APG-DJA Document 5 Filed 09/07/21 Page 1 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DARREN A. LUNFORD,                                       Case No. 2:20-cv-01995-APG-DJA

 4                                         Plaintiff,                     ORDER
            v.
 5
     S. DAVIS, et al.,
 6                                      Defendants.
 7

 8         This action began with a pro se civil rights complaint filed by Darren A. Lunford, a

 9 former state prisoner. On July 21, 2021, Magistrate Judge Albregts ordered Lunford to file his

10 updated address and an application to proceed in forma pauperis by a non-prisoner within 30

11 days. ECF No. 3 at 2. The 30-day period has expired, and Lunford has not filed his updated

12 address or otherwise responded to the order.

13         District courts have the inherent power to control their dockets and “[i]n the exercise of

14 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

15 Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

16 dismiss an action, with prejudice, based on a party’s failure to prosecute an action, failure to

17 obey a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-

18 54 (9th Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet,

19 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order

20 requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

21 (affirming dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court

22 apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

23 dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424
             Case 2:20-cv-01995-APG-DJA Document 5 Filed 09/07/21 Page 2 of 3




 1 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with local

 2 rules).

 3           In determining whether to dismiss an action for such reasons, the court must consider

 4 several factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s

 5 need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 6 favoring disposition of cases on their merits; and (5) the availability of less drastic alternatives.

 7 See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

 8 Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

 9           Here, the first two factors (the public’s interest in expeditiously resolving this litigation

10 and my interest in managing the docket) weigh in favor of dismissal. The third factor (risk of

11 prejudice to the defendants) also weighs in favor of dismissal because a presumption of injury

12 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or

13 prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth

14 factor (public policy favoring disposition of cases on their merits) is greatly outweighed by the

15 factors in favor of dismissal discussed herein. Finally, a court’s warning to a party that his

16 failure to obey the court’s order will result in dismissal satisfies the “consideration of

17 alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

18 779 F.2d at 1424.

19           Magistrate Judge Albregts’ order requiring Lunford to file his updated address and an

20 application to proceed in forma pauperis by a non-prisoner expressly stated that “if Plaintiff fails

21 to timely comply with this order, this case will be subject to dismissal without prejudice.” ECF

22 No. 3 at 2. Thus, Lunford had adequate warning that dismissal would result from his

23 noncompliance with the order.



                                                        2
           Case 2:20-cv-01995-APG-DJA Document 5 Filed 09/07/21 Page 3 of 3




 1         I therefore order that this action is dismissed without prejudice based on Lunford’s failure

 2 to file an updated address and an application to proceed in forma pauperis by a non-prisoner in

 3 compliance with Magistrate Judge Albregts’ order.

 4         I further order the Clerk of Court to enter judgment accordingly.

 5         DATED THIS 7th day of September 2021.

 6

 7                                                       UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
